DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-7, in the reply filed on 3/14/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical calculations or formulas. This judicial exception is not integrated into a practical application because although the a. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
Claim 1 recites “a sum of a first command value for correcting a first component, of a shape difference between the shot region and the pattern region, that can be approximated by a linear function and a second command value for correcting a second component, of the shape difference, that can be approximated by a second- or higher-order function” which is a judicial exception because it is a mathematical concept or calculation and “and for each of the plurality of actuators, after determining the first command value, the controller determines an adjustment range of the second command value based on the determined first command value, and determines the second command value by setting the adjustment range as a restriction” which is a judicial exception because it is an abstract process. Neither judicial exception is integrated into a practical application because neither are further integrated into any other application. The claim recites other elements including the structure of the imprint apparatus (pattern, substrate, mold, etc.) and a plurality of actuators which apply force to a mold, however, none of the judicial exceptions are integrated into these concepts. The claims does not add a meaningful limitation in that it would not employ the information provided by the judicial exceptions to control the operation of the imprint apparatus. The mathematical equations are not actually recited as controlling the actuator to perform anything or apply a force, only that the actuators are given a command value. Merely giving a command value is not an integration of a practical concept because nothing is necessarily performed (e.g. no force is provided) when a command value is given. There is nothing connecting the mathematical concept to anything further. Likewise, when the controller determines an adjustment range, that adjustment range is not further integrated. No command is given, no action is performed, and nothing else occurs. The claim as a whole does not amount to significantly more than the judicial exception because the remaining elements, an imprint apparatus, a pattern, an imprint material being cured, a mold, a substrate, and actuators applying a force to a mold, are not beyond what is routine in the art. Nearly every lithography or imprint apparatus has at least a patterned mold, substrate, and imprint material. Most imprint apparatus would also have an actuator or similar element that applies a force to a mold in order to perform the imprinting which therethrough would control the shape of the pattern region. Further, the judicial exceptions are not integrated into any of the practical elements beyond providing a command to the actuators. 
Claim 2 also recites mathematical concepts such as the controller determines the second command value so that the sum of the first command value and the second command value falls within one of a range. The mathematical concepts of claim 2 are not integrated into a practical concept because the command values are not further integrated to any practical concept than what is stated in claim 1. The claims does not add a meaningful limitation in that it would not employ the information provided by the judicial exceptions to control the operation of the imprint apparatus. Likewise, no further practical applications are introduced in claim 2 so the claim is not significantly more than the judicial exceptions. 
Claim 3 also recites a mathematical concept including wherein the first command value is determined so as to fall within the range of the allowable command value. This mathematical concept is not integrated into any practical application in claim 3, claim 2, or claim 1, see above. The claims does not add a meaningful limitation in that it would not employ the information provided by the judicial exceptions to control the operation of the imprint apparatus Additionally, claim 3 does not recite any additional elements that could be considered significantly more than the mathematical calculations. 
Claim 4 recites additional mathematical concepts including a magnification component, a rotation component, and a rhombic component. Although these concepts are integrated into the correction of the first component as recited in claim 1, the correction of the first component is merely mathematical calculations which are then not further integrated into any practical concept, see claim 1 above. The claims does not add a meaningful limitation in that it would not employ the information provided by the judicial exceptions to control the operation of the imprint apparatus Claim 4 recites no additional practical concepts that amount to significantly more than just the judicial exceptions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “can be approximated” in lines 11 and 13. It is not clear if the word “can” in these limitations is meant to be optional limitation or if they are required functions of the claim. Examiner suggests correcting to recite “optionally” if these limitations are not required or otherwise amending the claim. 
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a range of an allowable command value”, and the claim also recites “a range narrower than the range of the allowable command value” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also, regarding claim 2, the claim recites “can be given” in line 4. It is not clear if “can” as recited in the claim is meant to be an optional limitation or if this limitation is required by the claim. Examiner suggests correcting to recite “optionally” if these limitations are not required or otherwise amending the claim.
Regarding claim 3, the claim requires that the first component can take an arbitrary value belonging to the range of the allowable command value, however it is not clear what this means in light of claim 1. In claim 1, the first component can be approximated by a linear function which implies that a linear function or equation is used to solve or approximate the first component. It is not clear how the first component can be both an approximation based on an equation (as claimed in claim 1) and an arbitrarily selected value (as claimed in claim 3.) This is being interpreted to mean the first command value is either approximated by the linear equation or is arbitrarily selected. 
Also, regarding claim 3, the claim recites “can take an arbitrary value” in line 3-4. It is not clear if “can” as recited in the claim is meant to be an optional limitation or if this limitation is required by the claim. Examiner suggests correcting to recite “optionally” if these limitations are not required or otherwise amending the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshiba (US 8,907,346, made of record on the IDS dated 5/1/2020).
Regarding claim 1, Koshiba meets the claimed, An imprint apparatus for forming a pattern made of a cured product of an imprint material by bringing a pattern region of a mold into contact with the imprint material on a shot region of a substrate and curing the imprint material, (Koshiba col. 8 lines 30-44 describe an imprint apparatus which contacts a pattern on template T1 against a resist 2 on a wafer W1 substrate and then cures the resist to form a pattern) comprising: a plurality of actuators configured to control a shape of the pattern region by applying a force to the mold; (Koshiba col. 4 lines 50-53 describes using actuators to control the distortion of a template by driving actuators) and a controller configured to control the plurality of actuators,(Koshiba col. 4 lines 40-53 describe a template posture control unit 23 is used to control the actuators) wherein each of the plurality of actuators is given a command value (Koshiba col. 7 lines 31-33 describes sending the alignment correction value to the template posture control unit 23 based off of an equation) defined by a sum of a first command value for correcting a first component, of a shape difference between the shot region and the pattern region, that can be approximated by a linear function (Koshiba col. 7 lines 1-30 describe equations that are used to calculate the displacement of the wafer or “a command value” from the template as a summation of individual components or “first component” k, which can be at least linear) and a second command value for correcting a second component, of the shape difference, that can be approximated by a second- or higher-order function, (Koshiba col. 7 lines 21-30 describes the components k can also be higher order) and for each of the plurality of actuators, after determining the first command value, the controller determines an adjustment range of the second command value based on the determined first command value, and determines the second command value by setting the adjustment range as a restriction (Koshiba col. 7 lines 20-30 describe calculating the linear component first then using a coefficient or “adjustment range” to calculate higher order components.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba  modified by Kobayashi (JP 2018056533A, see English translation provided).
Regarding claim 2, Koshiba does not meet the claimed, The apparatus according to claim 1, wherein the controller determines the second command value so that the sum of the first command value and the second command value falls within one of a range of an allowable command value that can be given to each actuator and a range narrower than the range of the allowable command value.
Analogous in the field of imprint apparatus, Kobayashi meets the claimed, The apparatus according to claim 1, wherein the controller determines the second command value so that the sum of the first command value and the second command value falls within one of a range of an allowable command value that can be given to each actuator and a range narrower than the range of the allowable command value (Kobayashi [0038]-[0040] describe a process where forces applied by actuators or the “command values” are modified by a force conversion unit to be within a difference or “allowable command value” which is between a position target value and an output from a measuring unit measuring displacement.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the command values of Koshiba to be within an allowable range as described in Kobayashi in order to effectively control the force being applied, see Kobayashi [0043].
Regarding claim 3, Kobayashi further meets the claimed, The apparatus according to claim 2, wherein the first command value is determined so as to fall within the range of the allowable command value, (Kobayashi [0038]-[0040] describe a process where forces applied by actuators or the “command values” are modified by a force conversion unit to be within a difference or “allowable command value” which is between a position target value and an output from a measuring unit measuring displacement) and can take an arbitrary value belonging to the range of the allowable command value (This limitation is interpreted as being met by claim 1, see 112 section above.)
Regarding claim 4, Koshiba does not meet the claimed, The apparatus according to claim 1, wherein the first component includes at least one of a magnification component, a rotation component, and a rhombic component.
Analogous in the field of imprint apparatus, Kobayashi meets the claimed, The apparatus according to claim 1, wherein the first component includes at least one of a magnification component, a rotation component, and a rhombic component (Kobayashi [0004] describes the shape errors can be related to the magnification and rotational direction.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the first component of Koshiba to be a magnification rotational component in order to correct the shape issues associated with the rotation or magnification, see Kobayashi [0004].
Regarding claim 7, Koshiba meets the claimed, The apparatus according to claim 1, further comprising an alignment measurement equipment configured to measure a relative position between a mark provided on the substrate (Koshiba col. 6 lines 9-12  describe an alignment scope measures the distortion between the wafer and the template using alignment marks on the substrate and the mold), wherein the controller specifies the shape difference based on an output from the alignment measurement equipment (Koshiba col. 6 lines 31-49 and col. 8 lines 21-30 describe how the alignment measurements are used to calculate the position information.)
Koshiba does not specify an additional mark provided on the mold. Analogous in the field of imprint apparatus, Kobayashi meets the claimed, mark provided on the mold (Kobayashi [0025] describes an alignment mark on each the substrate and the mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the alignment mark on the substrate as described by Koshiba with the alignment mark on the mold as described by Kobayashi in order to detect the position deviation between the mold and the substrate, see Kobayashi [0026].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba modified by Komaki (US 2016/0299444).
Regarding clam 5, Koshiba does not meet the claimed, The apparatus according to claim 1, further comprising a substrate heater configured to control a shape of the shot region by applying heat to the substrate, wherein the controller determines a third command value to be given to the substrate heater so that the shape difference becomes small.
Analogous in the field of imprint apparatus, Komaki meets the claimed, The apparatus according to claim 1, further comprising a substrate heater configured to control a shape of the shot region by applying heat to the substrate, (Komaki [0028] describes the shape of the substrate can be corrected by applying heat) wherein the controller determines a third command value to be given to the substrate heater so that the shape difference becomes small (Komaki does not explicitly describe a third command value given to a heater, however Komaki [0028] describes the temperature is controlled by the temperature controller and the shape correcting part 140 and Komaki [0050] describes the shape correcting part 140 corrects the shape difference, therefore it is inherent some type of command value is given to the temperature controller.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprint apparatus of Koshiba with the temperature control mechanism of Komaki in order to control the shape of the mold via temperature control, see Komaki [0028].
Regarding claim 6, Komaki does not explicitly describe, The apparatus according to claim 5, wherein after determining the first command value, the controller determines the adjustment range of the second command value based on the first command value, and determines the second command value and the third command value by setting the adjustment range as a restriction, however Komaki [0044] describes a similar process in which a correction value “first command value” is calculated and then the positional “second command value” and shape differences “third command value” are corrected to fall within an allowable range. 
It would have been obvious to a person of ordinary skill in the art before the filing date to apply the process of correcting the command values as described in Komai [0044] to the first, second, and third command values described in Koshiba and elsewhere in Komaki in order to ensure the accuracy of the correction, see Komaki [0028]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,907,346.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744   

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744